Citation Nr: 0427151	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  00-16 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic bilateral 
knee disorder.  

2.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

3.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's lumbosacral spine degenerative disc 
disease for the period prior to March 5, 2001.  

4.  Whether the reduction of the disability evaluation for 
the veteran's post-operative lumbosacral spine degenerative 
disc disease from 60 percent to 40 percent effective as 
January 1, 2004, was proper.  

5.  Entitlement to an evaluation in excess of 60 percent for 
the veteran's lumbosacral spine degenerative disc disease for 
the period on and after October 1, 2001.  

6.  Entitlement to an initial compensable disability 
evaluation for the veteran's chronic right (major) shoulder 
injury residuals.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from May 1997 to June 1999.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which 
established service connection for lumbosacral spine 
degenerative disc disease; assigned a 10 percent evaluation 
for that disability; established service connection for 
chronic right (major) shoulder injury residuals; assigned a 
noncompensable evaluation for that disability; determined 
that the veteran had not submitted well-grounded claims of 
entitlement to service connection for both a chronic 
bilateral knee disorder and chronic bilateral hearing loss 
disability; and denied those claims.  In July 2001, the RO 
granted a temporary total rating for the veteran's 
post-operative lumbosacral spine degenerative disc disease 
under the provisions of 38 C.F.R. § 4.30 (2001) for the 
period between March 5 and October 1, 2001, based upon 
convalescence following lumbosacral spinal surgery in March 
2001.  

In August 2001, the RO, in pertinent part, reviewed the 
veteran's entitlement to service connection for both a 
chronic bilateral knee disorder and chronic bilateral hearing 
loss disability on the merits and denied the claims.  In 
February 2002, the RO, in pertinent part, increased the 
evaluation for the veteran post-operative lumbosacral spine 
degenerative disc disease from 10 to 40 percent and 
effectuated the award as of October 1, 2001.  In May 2002, 
the RO increased the evaluation for the veteran's 
post-operative lumbosacral spine degenerative disc disease 
from 40 to 60 percent and effectuated the award as of October 
1, 2001.  

In July 2003, the RO proposed to reduce the evaluation for 
the veteran's post-operative lumbosacral spine degenerative 
disc disease from 60 percent to 40 percent.  In October 2003, 
the RO effectuated the reduction as of January 1, 2004.  The 
veteran has been represented throughout this appeal by the 
Disabled American Veterans.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected 
lumbosacral spine and right shoulder disabilities.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) addressed a 
similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issues as: (1) an 
evaluation in excess of 10 percent for the veteran's 
lumbosacral spine degenerative disc disease for the period 
prior to March 5, 2001, and (2) a compensable disability 
evaluation for the veteran's chronic right (major) shoulder 
injury residuals.  The veteran is not prejudiced by such 
action.  The Board has not dismissed any issue and the law 
and regulations governing the evaluation of disabilities is 
the same regardless of how the issue is styled.  

For the reasons and bases discussed below, a 40 percent 
evaluation for the veteran's lumbosacral spine degenerative 
disc disease for the period prior to March 5, 2001 is 
GRANTED; the reduction of the evaluation for the veteran's 
post-operative lumbosacral spine degenerative disc disease 
from 60 percent to 40 percent effective as of January 1, 
2004, was not proper; and a compensable evaluation for the 
veteran's right (major) shoulder injury residuals is DENIED.  

The issues of the veteran's entitlement to service connection 
for both a chronic bilateral knee disorder and chronic 
bilateral hearing loss disability and an evaluation in excess 
of 60 percent for his post-operative lumbosacral spine 
degenerative disc disease for the period on and after October 
1, 2001 are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


FINDINGS OF FACT

1.  During the period prior to March 5, 2001, the veteran's 
lumbosacral spine degenerative disc disease was shown to be 
manifested by no more than chronic pain and severe limitation 
of motion of the lumbosacral spine.  

2.  The evidence of record at the time of the October 2003 
reduction action did not establish any sustained improvement 
of the veteran's post-operative lumbosacral spine 
degenerative disc disease.  

3.  The veteran's chronic right (major) shoulder injury 
residuals have been repeatedly shown to be productive of 
essentially no actual or functional shoulder impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for the 
veteran's lumbosacral spine degenerative disc disease for the 
period prior to March 5, 2001, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a), 4.10, 4.40, 4.59, 4.71, Diagnostic Code 5292 
(2003).  

2.  The reduction of the evaluation for the veteran's 
post-operative lumbosacral spine degenerative disc disease 
from 60 percent to 40 percent as of January 1, 2004, was 
improper.  38 C.F.R. § 3.344(c) (2003).  

3.  The criteria for an initial compensable evaluation for 
the veteran's chronic right (major) shoulder injury residuals 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.10, 4.40, 
4.59, 4.71, Diagnostic Codes 5201, 5203 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Lumbosacral Spine Degenerative Disc Disease

A.  Historical Review

A March 1999 Army medical evaluation board report states that 
the veteran was diagnosed with lumbosacral spine degenerative 
disc disease which rendered him unfit for further military 
service.  In March 2000, the RO established service 
connection for lumbosacral spine degenerative disc disease; 
assigned a 10 percent evaluation for that disability; and 
effectuated the award as of June 10, 1999.  

Clinical documentation from the Holmes Regional Medical 
Center dated in March 2001 reports that the veteran underwent 
bilateral L3 and L4-5 laminectomies and discectomies; L3-4 
and L4-5 interbody fusion; and bilateral L3-4 and L4-5 
arthrodesis.  In July 2001, the RO granted a temporary total 
evaluation for the veteran's post-operative lumbosacral spine 
disorder under the provisions of 38 C.F.R. § 4.30 (2001) for 
the period between March 5 and October 1, 2001 based upon 
convalescence following his March 2001 lumbosacral spinal 
surgery.  In February 2002, the RO increased the evaluation 
for the veteran's post-operative lumbosacral degenerative 
disc disease from 10 percent to 40 percent and effectuated 
the award as of October 1, 2001.  In May 2002, the RO 
increased the evaluation for the veteran's post-operative 
lumbosacral spine degenerative disc disease from 40 percent 
to 60 percent and effectuated the award as of October 1, 
2002.  

The report of a September 2002 VA examination for 
compensation purposes states that the veteran complained of 
severe chronic low back pain.  The VA examiner observed that 
the veteran could not attempt lumbosacral spine ranges of 
motion due to pain.  In July 2003, the RO proposed to reduce 
the evaluation for the veteran's lumbosacral spine 
degenerative disc disease from 60 percent to 40 percent.  In 
October 2003, the RO effectuated the proposed reduction as of 
January 1, 2004.  

B.  Diagnostic Criteria

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  On and before 
September 22, 2002, the rating schedule directed that a 10 
percent disability evaluation was warranted for mild 
intervertebral disc disease.  A 30 percent evaluation 
required moderate intervertebral disc disease with recurring 
attacks.  A 40 percent evaluation required severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain, demonstrable muscle spasms, and absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc) and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

In a precedent opinion dated December 12, 1997, the Acting 
General Counsel of the VA held that the criteria under 
Diagnostic Code 5293, which pertains to intervertebral disc 
syndrome, "involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae."  The Acting General Counsel 
clarified that a veteran cannot be evaluated under both 
Diagnostic Code 5293 for intervertebral disc syndrome based 
in part upon limitation of motion and Diagnostic Code 5292 
(limitation of motion of the lumbar spine) due to the 
provisions of 38 C.F.R. § 4.14 prohibiting the evaluation of 
"an identical manifestation under two different diagnoses."  
VAOPGPREC 36-97 (Dec. 12, 1997).  

On September 23, 2002, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to lumbosacral spine intervertebral disc syndrome 
(degenerative disc disease).  Under the amended rating 
schedule, intervertebral disc syndrome (preoperatively or 
postoperatively) was to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 (2003) separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 10 percent disability evaluation was warranted 
for intervertebral disc syndrome which is productive of 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent evaluation required incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent 
evaluation required incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation required 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  For purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode was a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities are to be 
rated using the evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Neurologic disabilities 
are to be separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  

On September 26, 2003, the Secretary of the VA again amended 
the portions of the Schedule For Rating Disabilities 
applicable to lumbosacral spine intervertebral disc syndrome 
(degenerative disc disease) and other spine and back 
disorders.  Under the amended rating schedule, intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R.§ 4.25.  

The General Rating Formula for Diseases and Injuries of the 
Spine directs that a 10 percent evaluation is warranted where 
there is either forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; a combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; a combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  A 20 percent evaluation requires either 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation requires forward flexion of the cervical 
spine of 15 degrees or less or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation will be 
assigned for either unfavorable ankylosis of the entire 
cervical spine; forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent evaluation requires 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation requires incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  A 60 percent evaluation 
requires incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2003 as amended).  
The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  In a precedent 
opinion dated April 10, 2000, the General Counsel of the VA 
concluded that when a provision of the rating schedule is 
amended while a claim for an increased evaluation under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
veteran.  If so, the retroactive application of the amended 
regulation is governed by 38 U.S.C.A. § 5110(g) (West 2002) 
which provides that the VA may award an increased evaluation 
based on a change in the regulation retroactive to, but no 
earlier than, the effective date of the amended regulation.  
In such situations, the Board should apply the prior version 
of the regulation for the period prior to the amendment and 
utilize the amended regulation for the period on and after 
the effective date.  VAOPGPREC 3-2000 (Apr. 10, 2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.59 (2003).  

C.  Evaluation for Period Prior to March 5, 2001

At a September 1999 VA examination for compensation purposes, 
the veteran complained of radiating low back pain.  On 
examination, the veteran exhibited a range of motion of the 
lumbosacral spine of forward flexion to 60 degrees, extension 
to 10 degrees, and bilateral lateral flexion to 10 degrees; 
2-plus bilateral patellar reflexes; bilateral 1-plus Achilles 
tendon reflexes; and no significant lumbosacral muscle spasm 
or tenderness.  Contemporaneous X-ray studies of the 
lumbosacral spine revealed findings consistent with 
significant degenerative disc disease.  An assessment of 
"low back pain with radicular symptoms by history, but with 
no current findings of radiculopathy" was advanced.   

In his April 2000 notice of disagreement, the veteran 
advanced that his lumbosacral spine degenerative disc disease 
was manifested by chronic low back pain which impaired his 
ability to walk and to work as a bartender.  A November 2000 
VA treatment record states that the veteran complained of 
10/10 chronic low back pain.  Treating VA medical personnel 
observed that the veteran would most likely require spinal 
surgery.  

Initially, the Board observes that the evaluation at issue 
arises from a period prior to the effective dates of the 2002 
and 2003 amendments to the rating schedule.  Therefore, the 
prior version of the rating schedule is for application.  

The clinical documentation dated prior to March 5, 2001, 
reflects that the veteran exhibited lumbosacral spine 
degenerative disc disease manifested by chronic low back pain 
and severe lumbosacral spine limitation of motion.  Such 
findings warrant assignment of at least a 40 percent 
evaluation under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  In the absence of objective 
evidence of pronounced intervertebral disc syndrome such as 
demonstrable sciatic neuropathy, characteristic pain, muscle 
spasms, or absent ankle jerks or other neurological findings 
appropriate to the site of the diseased discs, the Board 
finds that a 40 percent evaluation under Diagnostic Code 5292 
and no more is warranted for the veteran's lumbosacral spine 
degenerative disc disease for the period prior to March 5, 
2001.  

D.  Restoration

A tacit issue before the Board is whether the RO's October 
2003 reduction of the 


evaluation for the veteran's service-connected post-operative 
lumbosacral spine degenerative disc disease from 60 percent 
to 40 percent effective as of April 1, 2004, was proper.  See 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The 
circumstances under which an evaluation may be reduced are 
specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary of the VA.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  

The provisions of 38 C.F.R. § 3.344 (2003) direct, in 
pertinent part, that:

  (a)	Examination reports indicating 
improvement.  Rating agencies will handle 
cases affected by change of medical 
findings or diagnosis, so as to produce 
the greatest degree of stability of 
disability evaluations consistent with 
the laws and VA regulations governing 
disability compensation and pension.  It 
is essential that the entire record of 
examinations and the medical-industrial 
history be reviewed to ascertain whether 
the recent examination is full and 
complete, including all special 
examinations indicated as a result of 
general examination and the entire case 
history.  This applies to treatment of 
intercurrent diseases and exacerbations, 
including hospital reports, bedside 
examinations, examinations by designated 
physicians, and examinations in the 
absence of, or without taking full 
advantage of, laboratory facilities and 
the cooperation of specialists in related 
lines.  Examinations less full and 
complete than those on which payments 
were authorized or continued will not be 
used as a basis of reduction.  Ratings on 
account of diseases subject to temporary 
or episodic improvement, e.g., manic 
depressive or other psychotic reaction, 
epilepsy, psychoneurotic reaction, 
arteriosclerotic heart disease, bronchial 
asthma, gastric or duodenal ulcer, many 
skin diseases, etc., will not be reduced 
on any one examination, except in those 
instances where all the evidence of 
record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated.  Ratings on account of 
diseases which become comparatively 
symptom free (findings absent) after 
prolonged rest, e.g. residuals of 
phlebitis, arteriosclerotic heart 
disease, etc., will not be reduced on 
examinations reflecting the results of 
bed rest.  Moreover, though material 
improvement in the physical or mental 
condition is clearly reflected, the 
rating agency will consider whether the 
evidence makes it reasonably certain that 
the improvement will be maintained under 
the ordinary conditions of life.  When 
syphilis of the central nervous system or 
alcoholic deterioration is diagnosed 
following a long prior history of 
psychosis, psychoneurosis, epilepsy, or 
the like, it is rarely possible to 
exclude persistence, in masked form, of 
the preceding innocently acquired 
manifestations.  Rating boards 
encountering a change of diagnosis will 
exercise caution in the determination as 
to whether a change in diagnosis 
represents no more than a progression of 
an earlier diagnosis, an error in prior 
diagnosis or possibly a disease entity 
independent of the service-connected 
disability.  When the new diagnosis 
reflects mental deficiency or personality 
disorder only, the possibility of only 
temporary remission of a super-imposed 
psychiatric disease will be borne in 
mind.  

  (b)	Doubtful cases.  If doubt 
remains, after according due 
consideration to all the evidence 
developed by the several items discussed 
in paragraph (a) of this section, the 
rating agency will continue the rating in 
effect, citing the former diagnosis with 
the new diagnosis in parentheses, and 
following the appropriate code there will 
be added the reference "Rating continued 
pending reexamination __ months from this 
date, § 3.344."  The rating agency will 
determine on the basis of the facts in 
each individual case whether 18, 24 or 30 
months will be allowed to elapse before 
the reexamination will be made.  

  (c)	Disabilities which are likely 
to improve.  The provisions of paragraphs 
(a) and (b) of this section apply to 
ratings which have continued for long 
periods at the same level (5 years or 
more).  They do not apply to disabilities 
which have not become stabilized and are 
likely to improve.  Reexaminations 
disclosing improvement, physical or 
mental, in these disabilities will 
warrant reduction in rating.  (emphasis 
added)

The Court has clarified that: 

Thus, in any rating-reduction case not 
only must it be determined that an 
improvement in a disability has actually 
occurred but also that that improvement 
actually reflects an improvement in the 
veteran's ability to function under the 
ordinary conditions of life and work.  
Brown (Kevin) v. Brown, 5 Vet. App. 413, 
421 (1993).  

At a July 2003 VA examination for compensation purposes, the 
veteran complained of chronic radiating low back pain.  The 
veteran's history of three spinal surgical procedures in 2001 
and 2002 and implantation of a TENS unit was noted.  On 
examination of the lumbosacral spine, the veteran walked 
normally.  He exhibited a range of motion of flexion to 
approximately 5 degrees, extension to approximately 5 
degrees, bilateral lateral extension to approximately five 
degrees, and bilateral rotation to approximately five degrees 
and an absent right ankle jerk.  The VA examiner commented 
that while the veteran was either unwilling or unable to move 
his lumbosacral spine beyond the reported measurements, he 
had residual nerve damage at the L5-S1 level.  

In reviewing the procedural record, the Board observes that 
the evidence does not show material improvement of the 
veteran's disability level.  Indeed, the October 2003 rating 
decision identified no sustained improvement of the veteran's 
post-operative lumbosacral spine disability.  The RO merely 
noted that the veteran did not meet the criteria for a 60 
percent evaluation under the provisions of either 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003) or 38 C.F.R. § 4.71a, 
Diagnostic 5243 (2003 as amended).  This is the defect 
identified by the Court in Brown.  In the absence of any 
specific findings of material improvement of the veteran's 
disability, the Board concludes that the reduction of the 
evaluation for the veteran's post-operative lumbosacral spine 
degenerative disc disease from 60 percent to 40 percent was 
improper.  


II.  Right (Major) Shoulder Disorder

A.  Historical Review

The March 1999 Army medical evaluation board report indicates 
that the veteran slipped and fell on some ice and landed on 
his right shoulder in 1997.  On examination of the right 
shoulder, the veteran exhibited shoulder tenderness to 
palpation; an active range of motion of the shoulder with 
pain and crepitus; and a mild acromioclavicular joint 
prominence. Contemporaneous X-ray studies of the right 
shoulder revealed a slight acromioclavicular joint 
separation.  An assessment of chronic right shoulder pain was 
advanced.  The veteran's service medical records indicate 
that he is right-handed.  

The report of the September 1999 VA examination for 
compensation purposes notes that the veteran exhibited slight 
limitation of motion of the right shoulder.  Contemporaneous 
X-ray studies of the right shoulder revealed some slight 
acromioclavicular joint widening and no significant 
degenerative changes.  An assessment of a "history of a 
right shoulder injury in December 1997 with no residual 
deficits" was advanced.  In March 2000, the RO established 
service connection for chronic right (major) shoulder injury 
residuals and assigned a noncompensable evaluation for that 
disability.  

B.  Evaluation

A 20 percent disability evaluation is warranted for 
limitation of motion of the major arm to the shoulder level.  
A 30 percent evaluation requires that motion be limited to a 
point midway between the side and shoulder level.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2003).  

Malunion of the clavicle or scapula or nonunion without loose 
movement of either extremity warrants a 10 percent 
evaluation.  A 20 percent evaluation requires nonunion with 
loose movement or dislocation.  These disabilities may also 
be evaluated on the basis of impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2003).  

The average normal range of motion of the shoulder is forward 
elevation (flexion) from 0 to 180 degrees; abduction from 0 
to 180 degrees; external rotation from 0 to 90 degrees; and 
internal rotation from 0 to 90 degrees.  When the arm is held 
at the shoulder level, the shoulder is in 90 degrees of 
either forward elevation (flexion) or abduction.  38 C.F.R. 
§ 4.71, Plate I (2003).  

At the September 1999 VA examination for compensation 
purposes, the veteran exhibited a right shoulder range of 
motion of forward flexion to 170 degrees, abduction to 160 
degrees, and internal and external rotation to 90 degrees 
with a negative impingement sign and 5/5 upper extremity 
muscle strength.  An assessment of a "history of a right 
shoulder injury in December 1997 with no residual deficits" 
was advanced.  

An October 2000 VA X-ray study of the right shoulder showed 
"no acute bony injury or significant degenerative changes."  
A November 2000 VA treatment record states that the veteran 
complained of chronic right shoulder pain.  

At a March 2001 VA examination for compensation purposes, the 
veteran exhibited a "normal" right shoulder range of motion 
with a minimal acromioclavicular joint separation and no 
degenerative joint disease.  

At the September 2002 VA examination for compensation 
purposes, the veteran complained of chronic right shoulder 
pain which was exacerbated by activity and relieved by rest.  
On examination of the right shoulder, the veteran exhibited a 
range of motion of forward flexion to 180 degrees and 
abduction to 180 degrees.  Contemporaneous X-ray studies of 
the right shoulder were reported to be within normal limits.  
The VA examiner commented that:

The veteran claims right shoulder pain.  
There is no evidence of arthritic change 
radiographically.  There is no objective 
evidence of any joint pathology at this 
time.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's chronic right (major) shoulder injury residuals 
have been repeatedly shown to be productive of no arthritic 
changes or either actual or functional right shoulder 
impairment.  While the veteran has advanced that he 
experiences chronic right shoulder pain, no competent medical 
professional has identified any objective clinical findings 
which are consistent with painful joint motion.  In the 
absence of any current actual or functional right shoulder 
impairment, the Board concludes a compensable evaluation is 
not warranted.  


III.  VCAA

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, the initial RO decision was were made prior to November 
19, 2000, the date of the enactment of the VCAA.  The Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In April 2001, the veteran was provided with a VCAA notice 
which informed him of the evidence needed to support his 
claims; what actions he needed to undertake; and how the VA 
would assist him in developing his claims.  As the VCAA 
notice was not provided to the veteran prior to the initial 
RO adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  The Court held open the 
possibility that such a mistake is harmless error if it 
clearly had no bearing on the procedure used or the decision 
reached.  All the VCAA requires is that the duty to notify is 
satisfied and claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); See also 
38 C.F.R. § 20.1102 (2003).  

In reviewing the issues of the veteran's entitlement to an 
evaluation in excess of 10 percent for his lumbosacral spine 
degenerative disc disease for the period prior to March 5, 
2001; whether the reduction of the disability evaluation for 
his post-operative lumbosacral spine degenerative disc 
disease from 60 percent to 40 percent effective as January 1, 
2004, was proper; and his entitlement to an initial 
compensable evaluation for his chronic right (major) shoulder 
injury residuals, the Board observes that the VA has secured 
or attempted to secure all relevant documentation to the 
extent possible.  There remains no issue as to the 
substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2003).  The veteran has been 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to the VA 
notice.  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board 
finds that appellate review of the veteran's claims would not 
constitute prejudicial error.  

ORDER

A 40 percent evaluation for the veteran's lumbosacral spine 
degenerative disc disease for the period prior to March 1, 
2001, is granted subject to the laws and regulations 
governing the award of monetary benefits.  

The reduction of the evaluation for the veteran's 
post-operative lumbosacral spine degenerative disc disease 
from 60 percent to 40 percent disabling as of January 1, 
2004, was improper.  

An initial compensable evaluation for the veteran's chronic 
right (shoulder) injury residuals is denied.  


REMAND

In his April 2000 notice of disagreement, the veteran 
advanced that he experienced chronic hearing loss as the 
result of his inservice duties as a mortar crewman.  In 
reviewing the record, the Board observes that the veteran has 
not been afforded a VA examination for compensation purposes 
which addressed either his claimed chronic bilateral knee 
disability or chronic bilateral hearing loss disability.  The 
VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

In light of the Board's finding above that the reduction of 
the evaluation for the veteran's post-operative lumbosacral 
spine degenerative disc disease from 60 to 40 percent was 
improper, the issue of the veteran's entitlement to an 
evaluation in excess of 60 percent for the period on and 
after October 1, 2001, must be readjudicated.  

In September 2002 and September 2003, the Secretary of the VA 
amended the portions of the Schedule For Rating Disabilities 
applicable to spinal and other back disabilities.  The Board 
observes that the veteran has not been afforded a VA 
examination for compensation purposes which addresses the 
criteria set forth in the amended regulations.  The VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Accordingly, this case is REMANDED for the following 
action:  

1.  The RO should contact the veteran and 
request that he provide information as to 
all treatment of his chronic bilateral 
knee disorder, chronic bilateral hearing 
loss disability, and service-connected 
post-operative lumbosacral spine 
degenerative disc disease, including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should then contact all identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran, not already of 
record, for incorporation into the 
record.  

2.  The RO should request then that 
copies of all VA clinical documentation 
pertaining to the veteran's treatment 
after August 2002, not already of record, 
be forwarded for incorporation into the 
record.  

3.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of his claimed chronic bilateral knee 
disorder and chronic bilateral hearing 
loss disability and his service-connected 
post-operative lumbosacral spine 
degenerative disc disease.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

The examiner or examiners should advance 
an opinion as to (1) the etiology of all 
identified chronic knee and hearing loss 
disabilities and (2) whether it is more 
likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
any identified chronic knee and/or 
hearing loss disability was initially 
manifested during active service; 
otherwise originated during active 
service; is etiologically related to the 
veteran's service-connected disabilities; 
or has increased in severity beyond its 
natural progression secondary to his 
service-connected disabilities?  

The examiner or examiners should identify 
the limitation of activity imposed by the 
veteran's service-connected lumbosacral 
spine degenerative disc disease and any 
associated pain with a full description 
of the effect of the disability upon his 
ordinary activities.  The examiner or 
examiners should fully describe any 
weakened movement, excess fatigability, 
and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the lumbosacral 
spine should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner or examiners should express an 
opinion as to the impact of the veteran's 
post-operative lumbosacral spine 
degenerative disc disease upon his 
vocational pursuits.  

The examination is to take into 
consideration the criteria, both prior to 
and effective September 26, 2003, for 
rating spinal and other back disorders.  
See Dudnick v. Brown, 10 Vet. App. 79 
(1997).  Send the claims folders to the 
examiner or examiners for review.  The 
examination report should specifically 
state that such a review was conducted.  

4.  The RO should then readjudicate the 
veteran's entitlement to both service 
connection for a chronic bilateral knee 
disorder and chronic bilateral hearing 
loss disability and an evaluation in 
excess of 60 percent for his 
post-operative lumbosacral spine 
degenerative disc disease for the period 
on and after October 1, 2001, with 
express consideration of VAOPGCPREC 7-
2003 (Nov. 19, 2003).  If the benefits 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



